DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to applicant’s communication filed August 24, 2021 in response to PTO Office Action dated May 24 ,2021. The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 15, 19, and 20 have been amended.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuller et al. (US# 9,003,086).

Regarding claim 1, Schuller et al. teaches a system, comprising: a processor (802); and
a memory (804/806) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving mapping data indicating an allocation of real storage device extents (storage resources) comprised in real nodes comprised in a real storage cluster [Fig. 2: clusters:subrow, node:shelf, extents:storage resources], wherein the allocation of the real storage device extents supports a logical representation of mapped storage devices comprised in a first mapped node of a mapped storage cluster [col. 5, lines 27-31 & 36-44], and wherein the mapped storage cluster is prohibited from comprising more than one mapped node employing storage of a same real node of the real cluster [Fig. 2, each real node is assigned to a single cluster]; and
assigning execution of a first instance of a mapped cluster storage service to a first real node of the real nodes based on a first count of a first portion of the real storage device extents, wherein the first portion of the real storage devices facilitates data interactions via the first mapped node of the mapped storage cluster [RDF value is proportional/associated with max storage resources; different clusters have different RDF values; col. 4, lines 35-44; see also col. 7, lines 6-11 and col. 13, lines 22-45].



Regarding claim 3, Schuller et al. teaches wherein the operations further comprise, in response to determining that the sufficiency rule is not satisfied by the first computing resources of the first real node (520), substituting a second portion of the real storage device extents for the first portion, and wherein the second portion (mapping more resources) of the real storage devices facilitates data interaction via a second mapped node (second mapped node = first real node) of the mapped storage cluster [col. 11, line 58 – col. 12, line 3; see also modification of cluster map col. 11, lines 38-41].
Regarding claim 4, Schuller et al. teaches wherein the second portion of the real storage device extents is selected based on a second count of a second portion of the real storage devices [second portion includes more resources than first portion; Fig. 5A, steps 510-520].

Regarding claim 5, Schuller et al. teaches wherein the second mapped node is a same mapped node as the first mapped node [second mapped node = first real node =first mapped node; see claim 3].

Regarding claim 6, Schuller et al. teaches wherein the assigning the execution of the first instance of the mapped cluster storage service is further based on determining that execution of a second instance of the mapped cluster storage service is not assigned to a second real node of the real nodes to facilitate data interactions via the first mapped node [each operation is separate and 

Regarding claim 7, Schuller et al. teaches wherein the operations further comprise, in response to determining that the second instance of the mapped cluster storage service is assigned to execute via the second real node, substituting a second portion of the real storage device extents for the first portion of the real storage device extents [claims may be interpreted such that second service operations are the same as first instance operations, and thus would replace the first portion with an equivalent second portion].

Regarding claim 8, Schuller et al. teaches wherein the assigning the execution of the first instance of the mapped cluster storage service is further based on determining that the first real node has not been assigned execution of a second mapped cluster storage service to facilitate data interactions via a second mapped node of the mapped nodes [interpreted as new operation not linked to any other operation, Fig. 6 steps 600-615; col. 13, lines 22-41].

Regarding claim 9, Schuller et al. teaches wherein the operations further comprise, in response to determining that the first real node has been assigned execution of a second mapped cluster storage service, substituting a third real node of the real nodes for the first real node [first real node associated with first operation service; subsequent second operation assigned to separate and different node; Figures 5A and 6 would then apply as they did to first operation service (claim 1)].

Regarding claim 10, Schuller et al. teaches wherein the third real node comprises a second portion of the real storage devices that facilitate data interactions via the first mapped node of 

Regarding claim 11, Schuller et al. teaches, wherein the assigning the execution of the first instance of the mapped cluster storage service is based on the first count of the first portion of the real storage device extents is further based on the first count (first operation) being a higher count than a second count (second operation) of a second portion of the real storage device extents, and wherein the second portion of the real storage device extents facilitates data interactions via a second mapped node of the mapped nodes [RDF value used to form needed number of resources relative to requests;  second operation mapped to second separate node utilizing different RDF value using same steps as that of claim 1; see also col. 1 lines 42-50].
Regarding claim 12, Schuller et al. teaches wherein each real node of the real storage cluster is assigned execution of one instance of the mapped cluster storage service [node with associated extents/storage resources assigned to each operation; follows operations as seen in claim 1].

Regarding claim 13, Schuller et al. teaches, wherein at least one real node of the real storage cluster is assigned execution of at least two instances of the mapped cluster storage service [two service instances/operations may occur at completely different times and thus would be able to use the same set of clusters/nodes/resources].

Regarding claim 14, Schuller et al. teaches, wherein the first count of the first portion of the real storage device extents is determined from the mapping data [Fig. 2; extents association occurs in Fig. 5A], wherein the first count indicates a number of real storage device extents in the first portion of the real storage device extents, wherein the first portion of the real storage device extents is comprised 

Regarding claim 15, Schuller et al. teaches a method, comprising:
determining, by a system comprising a processor (802) and a memory (804,806), a first number of first real disk extents (storage resources) of a real cluster (subrow/cabinet), wherein the first real disk extents map to at least a portion of a first mapped node (shelf)of a first mapped cluster (subrow) [Fig. 2;col. 4, line 61 – col 5, line 2], and wherein the mapped storage cluster is prohibited from comprising more than one mapped node employing storage of a same real node of the real cluster [Fig. 2, each real node is assigned to a single cluster]; and
ranking, by the system, the first real disk extents among other real disk extents of the real cluster, wherein the ranking is based on the first number of the first real disk extents [each cluster has a series of nodes that include a number of extents; rank based on available resources]; and
instantiating, by the system, a first instance of a mapped cluster storage service at a first real node of the real cluster based on the first instance of the mapped cluster storage service being determined to satisfy an instantiation rule (finding necessary resources to satisfy request), wherein the instantiation rule is related to the ranking of the first real disk extents [required resources used to select correct mapping of resources/node/cluster based on RDF value; col 11, lines 29-45 and 52-57].

Regarding claim 16, Schuller et al. teaches wherein the instantiating the first instance of the mapped cluster storage service is based on the instantiation rule further being related to the first real node being determined to comprise at least a (minimum) threshold amount of computer resources to 

Regarding claim 17, Schuller et al. teaches wherein the instantiating the first instance of the mapped cluster storage service is based on the instantiation rule further being related to determining that the first mapped cluster is not already associated with a second instance of the mapped cluster storage service [by way of low RDF value, or according to available resources as second instance resources would already be unavailable to first service operation; col 3, lines 53-61; col. 4, lines 8-27].

Regarding claim 18, Schuller et al. teaches wherein the instantiating the first instance of the mapped cluster storage service is based on the instantiation rule further being related to determining that the first real node is not already instantiating a second instance of the mapped cluster storage service in support of a second mapped node of a second mapped cluster [by way of low RDF value, or according to available resources as second instance resources would already be unavailable to first service operation; col 3, lines 53-61; col. 4, lines 8-27].

Regarding claim 19, Schuller et al. teaches computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
selecting real disk extents of a real disk of a real node of a real cluster based on how many overall real disk extents comprise the real disk extents, wherein the real disk extents map to at least a portion of a mapped node of a mapped cluster [Fig. 5A, extents/resources selected from total based upon requirements of operation; col. 11, lines 42-47; extents map to node/shelves (Fig. 2)]; and


Regarding claim 20, Schuller et al. teaches a computer-readable storage medium of claim 19, wherein the causing the first instance of the mapped cluster storage service to execute using the computing resources of the real node is further based on determining that the computing resources of the real node are not executing a second instance of the mapped cluster storage service, that the real node is not associated with a third instance of the mapped cluster storage service, and that the computing resources of the real node are at least at a (minimum) threshold level of performance [Low RDF number prohibits sharing of resources/extents of associated node/shelf col. 4, lines 6-28; Fig 5A shows resources necessary for operation selected to fulfill operation].


Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the prior art fails to teach the amended subject matter of the singular mapping, the Examiner respectfully disagrees.  As seen in Figure 2, each cluster may have multiple mapped nodes, but no cluster may share a node between clusters.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


/BRIAN R PEUGH/Primary Examiner, Art Unit 2137